I.~~~
                                                ~
                             ATTORNEY GENERAL OF TEXAS
                                          GREG        ABBOTT




                                             November 9,2012



The Honorable John Whitmire                         Opinion No. GA-0974
Chair, Committee on Criminal Justice
Texas State Senate                                  Re: Whether there is a conflict between two
Post Office Box 12068                               provisions of the Transportation Code that permit
Austin, Texas 78711-2068                            judges and peace officers to omit their residence
                                                    address from their drivers' licenses, and a provision of
                                                    the Tax Code that requires the submission of proof of
                                                    the residence address of an applicant for a homestead
                                                    exemption (RQ-1060-GA)

Dear Senator Whitmire:

       You ask about a potential conflict between sections 521.121 and 521.1211 of the
Transportation Code and subsection 11.43(n) of the Tax Code. I We will describe each statute in
turn.

        Section 521.121 ofthe Transportation Code describes the information that must be included
on a Texas driver's license. TEX. TRANSP. CODE ANN. § 521.121 (West Supp. 2012) ("(a) The
driver's license must include:"). While subsection (a) generally requires that the Department of
Public Safety ("DPS") include a licensee's residence address on the person's driver's license,
subsection (c) excludes from this requirement judges and judges' spouses who elect to omit their
residence address from their driver's license. !d. § 521.121 (c); see also id. § 521.1211 (b ) (excluding
peace officers from subsection 521.121(a)).

        The potential conflict about which you inquire arises from section 11.13 of the Tax Code,
which establishes a homestead exemption from residential property taxes. TEX. TAX CODE ANN.
§ 11.13 (West 2008). Under subsection U) of section 11.43, in order for a home owner to qualify
for a homestead exemption, the applicant for a homestead exemption must produce "a copy of the
applicant's driver's license or state-issued personal identification certificate." Id. § 11.43(j)(4) (West
Supp. 2012). Subsection 11.43(n) provides the following:




         ILetter from Honorable John Whitmire, Chair, Senate Comm. on Criminal Justice, to Honorable Greg Abbott,
Tex. Att'y Gen. (May 9, 2012), http;lltexasattorneygeneral.gov ("Request Letter"),
The Honorable John Whitmire - Page 2            (GA-0974)




                        (n) A chief appraiser may not allow an exemption provided
                by Secti on 11.13 unless:

                              (1) the address on the driver's license or state-issued
                personal identification certificate provided by the applicant under
                Subsection CD corresponds to the address on the applicant's vehicle
                registration receipt or utility bill provided under that subsection; and

                             (2) the address indicated in Subdivision (1)
                corresponds to the address of the property for which the exemption
                is claimed.

Id. § 11.43(n). Under the plain language of the statute, the Legislature has prohibited a chief
appraiser from granting a homestead exemption to an individual who does not provide a driver's
license or a state-issued identification certificate. See Tex. Att'y Gen. Op. No. GA-0924 (2012)
at 5. See also Molinet v. Kimbrell, 356 S.W.3d 407, 411 (Tex. 2011) (legislative intent is best
expressed through the plain language of a statute). And under the plain terms of subsection 11.43(n),
the "address on the driver's license" must correspond to "the address on the applicant's vehicle
registration receipt or utility bill," and that address must correspond "to the address of the property
for which the exemption is claimed." See TEX. TAX CODE ANN. § 11.43(n) (West Supp. 2012). But,
as you note, under subsection 521.121 (c) and subsection 521.1211 (b) of the Transportation Code,
the driver's license of a judge, a judge's spouse, or a peace officer may not include the licensee's
residence address. You ask how this apparent conflict may be resolved.

       The Texas Supreme Court has stated that "[g]enerally, courts are to construe statutes so as
to harmonize with other relevant laws, if possible." In re United Servs. Auto. Ass'n, 307 S.W.3d
299,311 (Tex. 2010) (quoting La Sara Grain Co. v. First Nat'l Bank, 673 S.W.2d 558, 565 (Tex.
1984)). The statutes under consideration here may be harmonized, so that a judge, a judge's spouse,
or a peace officer whose driver's license does not contain his or her residence address may
nevertheless claim a homestead exemption under section 11.13 of the Tax Code. Subsection
11.43(j)(4) of the Tax Code allows an applicant for a homestead exemption to produce either
a driver's license or a personal identification certificate bearing the required address. See TEX.
TAX CODE ANN. § 11.43(j)(4) (West Supp. 2012). And under subsection 521.101(d) of the
Transportation Code, the DPS may require personal identification certificate applicants to furnish
residential address information. TEX. TRANSP. CODE ANN. § 521. 101 (d) (West Supp. 2012).

        Thus, the Department may issue to ajudge, a judge's spouse, or a peace officer a personal
identification certificate that contains the residence address of the relevant individual. Moreover,
no statute or DPS rule prohibits a person who holds a Texas driver's license from applying for and
receiving a Texas personal identification certificate. As a result, a federal or state judge, or the
spouse of a federal or state judge, as well as a peace officer, may obtain a personal identification
certificate showing his or her residence address and may use that certificate to comply with the
requirement of subsection 11.43(n) of the Tax Code, i.e., that the address on a "state-issued personal
The Honorable John Whitmire - Page 3                 (GA-0974)



identification certificate ... corresponds to the address on the applicant's vehicle registration receipt
or utility bill," and that "the address .. . corresponds to the address of the property for which the
exemption is claimed." See TEX. TAX CODE ANN. § 11.43(n)(1)-(2) (West Supp. 2012).

         We recognize the potential inconvenience to some state or federal judges, their spouses, and
peace officers that have been caused by the Legislature's decision to allow no exceptions to the
identification required to obtain a homestead exemption. We received briefs urging us to conclude
that, in the case of a judge, judge's spouse, or peace officer who lacks a driver's license containing
his or her address, chief appraisers may allow a homestead exemption if the applicant provides proof
of residence other than a driver's license or personal identification certificate. 2 Such a conclusion,
however, would ignore the plain terms of section 11.43(n) of the Tax Code, which this office cannot
do. See Omaha Healthcare Ctr. v. Johnson, 344 S.W.3d 392, 395 (Tex. 2011) (plain language of
statute controls construction). Just as the courts do, we presume that the Legislature chooses its
words carefully when it enacts a statute. See TGS-NOPEC Geophysical Co. v. Combs, 340 S.W.3d
432, 439 (Tex. 2011). In the case of section 11.43(n), the Legislature plainly prohibited chief
appraisers from granting a homestead exemption unless the applicant provides the required
identification, bearing the required address. The Legislature permitted no exceptions to this
requirement. An opinion of this office may not ignore a statute or create exceptions to it. We can
only advise you regarding the current state of the law as written by the Legislature. The Legislature
may, of course, modify the law as it deems fit.




        2See Brief from Rick L. Kuehler, President, Tex. Ass'n of Appraisal Dists. at 7 (June 19, 2012); Brief from
Michael B. Gary, Legal Counsel, Harris Cnty. Appraisal Dist. at 7 (June 19,2012).
The Honorable John Whitmire - Page 4        (GA-0974)



                                     SUMMARY

                     If a federal or state judge, the spouse of a federal or state
              judge, or a peace officer is otherwise entitled to claim a homestead
              exemption under section 11.13 of the Tax Code, he or she may
              comply with the requirements of section 11.43(n) of the Tax Code
              by producing a personal identification certificate issued by the
              Department of Public Safety and showing his or her residence
              address. The Legislature has prohibited chief appraisers from
              accepting alternative forms of identification from homestead
              exemption applicants.

                                            Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chairman, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee